240 Ga. 207 (1977)
240 S.E.2d 16
CITY OF CORDELE
v.
HOBBY et al.
32795.
Supreme Court of Georgia.
Submitted October 11, 1977.
Decided October 25, 1977.
Rehearing Denied November 9, 1977.
*208 Roberts, Roberts & Rainwater, Guy Velpoe Roberts, Jr., for appellant.
Rogers & McCord, John R. Rogers, for appellees.
NICHOLS, Chief Justice.
The appellees brought suit for injunctive relief and damages for trespass because of the City of Cordele's negligent maintenance of an open drainage ditch. The jury found the operation of the drainage ditch constituted a nuisance and awarded appellees $1,000 damages for the trespass. The trial court then entered an order enjoining the City of Cordele from operating and maintaining the drainage ditch in such a manner as to permit it to overflow onto plaintiffs' property, from encroaching upon plaintiffs' property and permitting raw sewage and dead animals to empty into the ditch so long as it remained uncovered.
The city contends that the judgment and decree is inconsistent with the pleadings and is not supported by the evidence.
We cannot agree with appellant's contention. The evidence amply supports the jury's finding that the drainage ditch constituted a nuisance. After the jury returned a general verdict finding a nuisance existed, the trial court was authorized under Code § 37-1203 to mold its decree so as to meet the exigencies of the case and the prayers of the plaintiffs. Westberry v. Reddish, 178 Ga. 116 (3) (172 S.E. 10) (1933); Gray v. Junction City Mfg. Co., 195 Ga. 33 (3) (22 SE2d 847) (1942); and Brown v. Techdata Corp., 238 Ga. 622, 629 (334 SE2d 787) (1977).
The pleadings and the evidence presented on the trial of this case authorized the decree and judgment entered by the trial court.
Judgment affirmed. All the Justices concur.